ALD-064                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 20-2697
                                       ___________

                            TOWANNA CHERIE ROGERS,
                                             Appellant

                                             v.

                   NRG ENERGY INC; MARSHA MANN MARTIN;
                      LAURIE GANNON; PETER JOHNSON
                     ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                             (D.C. Civil No. 3-18-cv-02694)
                      District Judge: Honorable Freda L. Wolfson
                      ____________________________________

           Submitted for Possible Dismissal Due to a Jurisdictional Defect or
      Possible Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   January 7, 2021

           Before: MCKEE, GREENAWAY, Jr., and BIBAS, Circuit Judges

                            (Opinion filed: February 9, 2021)
                                       _________

                                        OPINION *
                                        _________

PER CURIAM

       Towanna Rogers appeals pro se from the District Court’s dismissal of her civil


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
rights action. Because this appeal does not present a substantial question, we will

summarily affirm the District Court’s judgment.

                                             I.

       In March 2019, Rogers filed a complaint in the District Court against her former

employer, NRG Energy, Inc., and several individual employees. She alleged that she had

been unlawfully terminated in March 2017 on account of her race in violation of Title VII

of the Civil Rights Act and the New Jersey Law Against Discrimination.

       The defendants moved to dismiss the complaint pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure. They argued that Rogers had released all potential

claims against them pursuant to a Settlement Agreement and General Release (the

“Agreement”) executed on March 10, 2017. Rogers opposed the motion, arguing that the

Agreement was unenforceable because she had been suffering from clinical depression

before she signed it.

       On June 27, 2019, the District Court granted the defendants’ motion and dismissed

the complaint. The court determined that, although Rogers alleged that she had been

treated by a psychiatric nurse for depression from September 2016 through December

2016, she did not allege that her psychological ailment restricted her ability to

comprehend the Agreement when she signed it in March 2017. The District Court also

recognized Rogers’s allegation that she received “counsel” from a pastor, a non-medical

professional, but the court concluded that she did not allege sufficient facts concerning

this relationship to support an inference that she was mentally incapacitated at the
                                              2
relevant time. Given Rogers’s pro se status, however, the District Court granted Rogers

leave to file an amended complaint to address her capacity to under the Agreement when

she signed it.

       In her amended complaint, Rogers added that she recommenced medical treatment

for her depression in April 2017, and that, in February 2018, she began receiving social

security disability benefits. She also stated that she has been diagnosed with post-

traumatic stress disorder (PTSD) arising from her termination. After the defendants

moved to dismiss the amended complaint, the District Court concluded that Rogers’s

allegations were still insufficient to state a claim and granted the defendants’ motion.

Rogers sought reconsideration and leave to file another amended complaint, but the

District Court denied her motions.

       Rogers appeals.

                                               II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review of

a District Court’s order granting a motion pursuant to Rule 12(b)(6). See Fowler v.

UPMC Shadyside, 578 F.3d 203, 206 (3d Cir. 2009). A motion to dismiss should be

granted if the plaintiff is unable to plead “enough facts to state a claim to relief that is

plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). We

may summarily affirm when no substantial question is presented by the appeal. See

Third Cir. LAR 27.4; I.O.P. 10.6.

                                              III.
                                               3
       We will summarily affirm. A contract is voidable under New Jersey law if “one

party was not competent to voluntarily consent thereto.” Jennings v. Reed, 885 A.2d

482, 488 (N.J. Super. App. Div. 2005). To demonstrate incompetence, the party must

show that she lacked either: (1) “the ability to understand the nature and effect of the act

in which [she] is engaged, and the business [she] is transacting,” or (2) the “mind [was]

so clouded or perverted by age, disease, or affliction, that [the party could not]

comprehend the business in which [she was] engaging.” Id.

       Although the District Court’s June 27, 2019 order set forth the standard for

voiding an agreement based on mental incompetence and gave Rogers leave to amend her

complaint to address that issue, her amended complaint merely refers to diagnoses and

treatments—facts which, if true, do not entail a lack of understanding. Therefore, the

District Court properly dismissed the amended complaint. 1 2

                                             IV.

       Accordingly, we will summarily affirm the District Court’s orders.




1
 We have held that, “[i]n deciding a Rule 12(b)(6) motion, a court must consider only the
complaint, exhibits attached to the complaint, matters of public record, as well as
undisputedly authentic documents if the complainant’s claims are based upon these
documents.” Mayer v. Belichick, 605 F.3d 223, 230 (3d Cir. 2010). Because the parties
do not dispute the authenticity of the Agreement, the District Court was permitted to
consider it.
2
 The District Court did not abuse its discretion in denying Rogers’s post-judgment
motions for reconsideration and to amend. See Max’s Seafood Café v. Quinteros, 176
F.3d 669, 677 (3d Cir. 1999).
                                              4